                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT
                                   7                          NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                        TAUNO A. KOIVISTO,
                                   9                                                   Case No. 19-cv-04329-RS (PR)
                                                      Petitioner,
                                  10
                                               v.                                      ORDER REOPENING ACTION
                                  11
                                        DEBBIE ASUNCION,
                                  12
Northern District of California




                                                      Respondent.
 United States District Court




                                  13

                                  14

                                  15          This federal habeas action was dismissed because petitioner had not paid the filing
                                  16   fee or perfected his application to proceed in forma pauperis (IFP) by the deadline. Since
                                  17   dismissal, petitioner has perfected his IFP application. Accordingly, this action is
                                  18   REOPENED. The Clerk shall modify the docket to reflect this. The judgment and the
                                  19   order of dismissal are VACATED. (Dkt. Nos. 10 and 11.) Petitioner’s IFP application is
                                  20   GRANTED. The claims in the petition will be reviewed in a separate order.
                                  21          IT IS SO ORDERED.
                                  22   Dated: November ___,
                                                        5 2019
                                                                                        _________________________
                                  23
                                                                                           RICHARD SEEBORG
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
